JUSTICE COATS,
concurring in part and dissenting in part.
L.
{ 31 Today the majority takes another step in what I consider to be an entirely appropriate (if overly cautious and piecemeal) retreat from our earlier experiment in People v. Curtis, 681 P.2d 504 (Colo.1984). Most notably, the majority clarifies that our initial departure from the dispositive-advisement approach of Curtis, see People v. Blehm, 983 P.2d 779 (Colo.1999), actually represented a broad policy shift away from mandating compliance with a set of prophylactic warnings, in favor of a return to an examination of the constitutional effectiveness of a defendant's waiver itself, As the majority quite properly recognizes, one consequence of this return to a purely constitutional analysis was to acknowledge that even a complete and accurate Curtis advisement cannot conclusively establish either the volitional or cognitive dimensions of an effective waiver, notwithstanding our prior suggestion to the contrary; and whether complete and accurate or not, that a defendant who personally makes a record waiver of his right to testify bears the burden of coming forward with evidence that his waiver was nevertheless ineffective.
1 32 While I therefore consider the action taken by the court today to be of substantial import in further clarifying the requirements of a valid waiver, I nevertheless believe the majority's failure to fully come to grips with the problem of constitutional waiver, as a general matter, and the relationship between the waiver of a defendant's right to testify and the waiver of his right to counsel, in particular, leads it to take several conceptual missteps, which I fear will perpetuate mis-perceptions about the purpose behind continuing to prescribe Curtis warnings as well as the effect of failing to fully comply. In particular, I am concerned about the significance the majority impliedly attaches to the Curtis warnings (while reaffirming in the same breath that their inadequacy will no longer be considered dispositive). I find especially problematic the majority's suggestion that the five warnings enumerated in Curtis advisements actually define an intelligent waiver and that in addition to rebutting any volitional challenge advanced by a defendant, the prosecution bears the ultimate burden of proving his understanding of the substance of these five warnings. Rather than understanding our admonition to continue administering Curtis warnings as merely directory and evidentiary in nature (which I believe to be the case), the majority at times appears to require proof that a defendant understood these five elements before waiving his right to testify, either from the record of a complete Curtis advisement or by the prosecution's production of additional evidence at a separate post-conviction hearing.
133 With regard to the actual question presented on certiorari, I object to the majority's artificial and mechanical limitation of waiver challenges by a defendant to any particular procedural vehicle, and especially one that must either follow or be pursued in lieu of the defendant's direct appeal. Although the majority acknowledges, by footmote, that the absence of any record of a personal waiver whatsoever "may" result in reversal on direct appeal, see maj. op. 122 n. 6, it purports to permit a challenge to the constitutional effectiveness of a record waiver only in post-conviction proceedings pursuant to Crim. P. 85(c). Depending upon the timing and specific nature of a defendant's challenge, various other procedures for developing a necessary record may be equally ade*522quate and therefore should not be arbitrarily excluded. (In Curtis itself we noted that the defendant had already made an additional evidentiary record by way of a motion for new trial.) I would find it more appropriate, and less artificially and needlessly restrictive, to simply clarify the cireumstances in which a defendant's challenge will necessarily be futile without some additional record.
34 Because the record on appeal clearly reflected an advisement of the personal right to testify and an express waiver of that right, without any indication that the defendant was coerced or was nevertheless unaware of his right, I would also affirm the judgment of the court of appeals. Whether a subsequent post-conviction challenge to the effectiveness of the waiver should be barred as already fully and finally litigated I consider to be a matter more appropriately determined if and when such a challenge is advanced. I therefore concur in part and dissent in part, and write separately to briefly explain my reasoning.
IL.
{85 In 1984, this court anticipated the Supreme Court's opinion in Rock v. Arkansas, 483 U.S. 44, 107 S.Ct. 2704, 97 L.Ed.2d 37 (1987), and found the right to testify to be a constitutional right personal to the defendant. See Curtis, 681 P.2d at 511-12. Analogizing a waiver of this right to a waiver of the right to counsel, we concluded that a waiver of the former must also be voluntary, knowing, and intentional, and that the existence of an effective waiver of this right should also be ascertained by the trial court, on the record. Id. at 514-15. We further indicated that the trial court could discharge this duty either by advising the defendant of his personal right and specified consequences of exercising that right or by permitting defense counsel to question his client on the record in the presence of the judge. Id.
136 By mandating reversal for failing to include this specific set of advisements, the Curtis progeny unquestionably went beyond anything required by the United States Supreme Court, or even this court, with regard to the waiver of a defendant's right to counsel. In the year following Curtis, we made this crystal clear by finding the record waiver required by Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938), and Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1974), satisfied by no more than notification of the right itself, along with a caution that there could be disadvantages to proceeding pro se. See People v. Romero, 694 P.2d 1256 (Colo.1985); see also Romero, 694 P.2d at 1270-78 (Dubof-sky, J., concurring in part and dissenting in part) (agreeing that this limited record evidenced the constitutionally required voluntary, knowing, and intentional waiver but also emphasizing that the better practice would have been to more fully advise the defendant of the particular and numerous difficulties he would likely face without counsel). Within the next few years, in holding that a voluntary waiver of the right to counsel could be inferred from the totality of the cireumstances, even in the face of a record demand for counsel, we emphasized the value of a colloquy guided by the Colorado Trial Judges' Benchbook but onee again expressly held that the failure to give such warnings would not be dispositive of the constitutional validity of a waiver. See People v. Arguello, 772 P.2d 87 (Colo.1989) (including as an appendix the benchbook's suggested advise-ments to a defendant seeking to proceed pro se). With regard to waiver of a defendant's right to counsel, this jurisdiction has consistently remained in line with the majority of other jurisdictions interpreting the requirement of Johnson and Faretta that an intentional waiver of a known right appear on the record.
T37 In addition to our clarification of the more limited nature of the trial record actually required to support a waiver of the right to counsel, it is also the case that the United States Supreme Court has never required that the waiver of other constitutional rights personal to a defendant similarly appear of record. Although, for example, Faretto clearly established that a defendant has an equal and opposite personal right to proceed pro se, no jurisdiction in the country interprets Johnson or Faretta to mandate a similar advisement and record waiver of that right before permitting a defendant to pro*523ceed with counsel. By the same token, although a defendant has a personal privilege against - self-inerimination, the Supreme Court has never required a record waiver of that privilege before a defendant may be permitted to testify; and we have required an advisement of the privilege only as a precondition to waiving the right to testify, not the right to abstain from testifying.
1 38 With regard to the right to testify in particular, the vast majority of jurisdictions in this country require no record waiver whatsoever, holding instead that in the absence of evidence to the contrary, a defendant's decision not to exercise his right, by actually testifying at trial, is alone sufficient to presume an effective waiver of that right. See generally Michele C. Kaminski, Annotation, Requirement that Court Advise Accused of, and Make Inquiry with Respect to, Waiver of Right to Testify, T2 408 (1999). While we have never retreated from the analogy drawn in Curfis between the rights to testify and to the assistance of counsel-the analogy from which we derived our requirement that an intentional waiver of a known personal right to testify appear on the record-unless or until the Supreme Court indicates otherwise, I no more than the majority would advocate such a retreat. It must nevertheless be made clear that a record of the precise elements of the Curtis litany has never been necessary for a constitutionally effective waiver; and similarly, that the precise litany itself, useful as it may be in helping to ensure an informed choice and forestall after-the-fact claims of ignorance, does not represent a body of knowledge constitutionally required for an intelligent waiver of the right to testify.
189 The extent to which a constitutional waiver does or does not require some appreciation for the tactical significance of forgoing a particular right, beyond a simple awareness of the right itself, has long been a matter of debate. See, eg., Iowa v. Tovar, 541 U.S. T7, 124 S.Ct. 1879, 158 LEd.2d 209 (2004) (rejecting notion that trial court was required, before accepting defendant's waiver of counsel at plea hearing, to give a detailed admonishment of the usefulness of an attorney and particularly the risk that a possible defense might be overlooked without one, apparently rejecting without comment the plurality opinion in Von Moltke v. Gillies, 382 U.S. 708, 68 S.Ct. 316, 92 L.Ed. 309 (1948)); see also Colorado v. Spring, 479 U.S. 564, 107 S.Ct. 851, 98 L.Ed.2d 954 (1987) (finding an effective waiver of Miranda rights as long as defendant understood he had the right to remain silent and his statements could be used against him, regardless of any lack of warning or appreciation by the defendant for the seriousness of the crimes being investigated). While the breadth of a defendant's required appreciation of the possible consequences of a waiver may vary with the right being waived, as the Supreme Court's treatment of guilty pleas and waiver of counsel seems to demonstrate, apart from notifying the defendant of a personal right to testify or forgo testifying, at his choice, and the general admonition that by testifying he necessarily submits himself to cross-examination, the warnings enumerated in Curis merely concern nuances of state law governing impeachment with prior felony convictions. Whatever may be the merits of identifying these particular consequences of exercising the right, to the exclusion of other similarly adverse consequences, they are neither necessary for an intelligent waiver of the right, as a matter of Supreme Court jurisprudence, nor sufficient to fully advise a defendant of the possible disadvantages of rejecting his counsel's advice and taking the stand.
1 40 By holding that a personal waiver of record can be successfully challenged, if at all, only by producing evidence, in a collateral attack, to the effect that the waiver was nevertheless involuntary or made without sufficient understanding, the majority necessarily accepts the fact that such a record waiver is sufficient to presume an effective waiver. By placing the burden of proof on the prosecution in a subsequent collateral attack on the effectiveness of the waiver, contrary to the universally accepted view concerning the burden of proof in collateral attacks, see, e.g., Johnson, 304 U.S. at 468, 58 S.Ct. 1019 (in collateral attack, "presumption of regularity" requires defendant to bear burden of convincing court that waiver of his right to counsel was not made competently and intelligently); Lamb v. People, 174 Colo. *524441, 484 P.2d 798 (1971) (in motion for post-conviction relief pursuant to Crim. P. 35, legality and regularity are presumed placing burden on defendant by at least preponderance of the evidence), the majority, however, fails to appreciate that it is the defendant who must overcome the presumption of effectiveness, not the People. Perhaps even more disconcertingly, the majority's suggestion that only an "advisement at trial containing the five Curtis elements," maj. op. 1 26, cere-ates the presumption of an effective waiver is not only altogether inconsistent with our retreat from Curiis but also erroneously implies that a failure of the prosecution to prove that the defendant's record waiver was made both voluntarily and with an awareness of these five elements effectively mandates a finding that his waiver was ineffective.
T41 Limiting to the evidentiary hearing provided by Crim. P. 85(c) any opportunity for a defendant to make his required record I consider to be a senseless restriction, but one that will at worst have the adverse effect of delaying the proof of meritorious claims. By contrast, the majority's placement of the ultimate burden of proof on the prosecution and its continued emphasis on "the trial court's advisement at trial containing the five Curtis elements," maj. op. " 26, I consider to reflect serious conceptual failings, with the likely effect of further confusing both courts and litigants about the reason for requiring an additional evidentiary record.
IIL.
I 42 Because I believe the majority at least takes one more step toward healing a self-inflicted but long-festering wound and upholds the court of appeals affirmance of the defendant's convictions, I concur in those portions of its opinion and judgment.
143 I am authorized to state that JUSTICE EID joins in the concurrence in part and dissent in part.